Stolz, Judge.
In the trial of a negligence action arising out of an automobile collision in a parking lot, the trial court did not commit reversible error in allowing a witness to testify as to the use of a driveway by members of the public based on his personal observations. McNabb v. State, 70 Ga. App. 798, 799 (29 SE2d 643); Stone v. State, 118 Ga. 705, 716 (45 SE 630, 98 ASR 145); Sample v. Lipscomb, 18 Ga. 687 (1); A. A. A. Highway Exp. v. Hagler, 72 Ga. App. 519 (34 SE2d 462); Guy F. Atkinson Co. v. Fimian, 85 Ga. App. 200, 205 (68 SE2d 236).

Judgment affirmed.


Bell, C.J., and Evans, J., concur.